DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 11 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsurugai (WO 2017/047786 A1, U.S. Patent Application Publication equivalent is US 2019/0084248 A1, citations are to the US publication).
With respect to claim 7, Tsurugai discloses a heat caulking device for joining a first member (see abstract, reciting “first member 10 while being fitted to a plurality of holes 132”) and a second member (see blade member 30, see paragraph 0043, disclosing that “The blade member 30 includes a bone portion 31, a blade body 32, and the boss 33.”) in such a manner that one or more bosses (bosses 33) of the second member that, by being inserted in one or more 
a heat chip (heat chip 51) that includes a substantially conical hollow main body section whose outer peripheral surface conforms to the inner peripheral surface of the first member (see also figures, see also paragraph 0069, disclosing that “As illustrated in FIG. 10, an outer shape of the heating portion 511B is a shape such that a truncated conical shape is inverted upside down similarly to the heating portion 511 of the first embodiment and the upper end portion and the lower end portion of the heating portion 511B are provided with openings.”), 
the outer peripheral surface of the main body section being provided with a projection (a stepped portion 517) that projects toward the inner peripheral surface of the first member and is located in the vicinity of the hole.  See paragraph 0049, disclosing that “The upper end portion of the outer circumferential surface of the heating portion 511 is provided with a convex stepped portion 517.  The stepped portion 517 protrudes outward in the radial direction of the heating portion 511 from the upper end portion of the outer circumferential surface of the heating portion 511 and continuously extends to circle in the circumferential direction of the upper end portion of the outer circumferential surface of the heating portion 511.”



As to claim 12, the apparatus of Tsurugai is capable of being used with a substrate wherein the hole extends in a spiral from a center side in a radial direction of the first member, and the projection extends along an extending direction of the hole, along a space between the holes.

Allowable Subject Matter
Claims 8-10 and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 8 and dependent claims 9-10 and 13-14, the prior art of record (such as WO 2017/047786 A1, U.S. Patent Application Publication equivalent is US 2019/0084248 A1, to Tsurugai, now issued as US Patent 10864683 B2, discussed above, or US 20190022954 A1 to Tsurugai, now issued as US 10369749 B2) does not disclose the additional limitation of “a connecting section that electrically connects the terminal section and an edge section on the one end surface side of the main body section” in combination with the other limitations of claim 8.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK